Name: Commission Implementing Regulation (EU) NoÃ 1122/2013 of 6Ã November 2013 approving a minor amendment to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Ã Ã ¿Ã ½Ã Ã µÃ Ã ²Ã ¿Ã »Ã ¹Ã ¬ Ã £Ã Ã Ã »Ã ¯Ã ´Ã ±Ã  (Konservolia Stylidas) (PDO))
 Type: Implementing Regulation
 Subject Matter: agricultural structures and production;  marketing;  plant product;  Europe;  consumption
 Date Published: nan

 9.11.2013 EN Official Journal of the European Union L 299/28 COMMISSION IMPLEMENTING REGULATION (EU) No 1122/2013 of 6 November 2013 approving a minor amendment to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Ã Ã ¿Ã ½Ã Ã µÃ Ã ²Ã ¿Ã »Ã ¹Ã ¬ Ã £Ã Ã Ã »Ã ¯Ã ´Ã ±Ã  (Konservolia Stylidas) (PDO)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular the second subparagraph of Article 53(2) thereof, Whereas: (1) In accordance with the first subparagraph of Article 53(1) of Regulation (EU) No 1151/2012, the Commission has examined Greeces application for the approval of an amendment to the specification for the protected designation of origin Ã Ã ¿Ã ½Ã Ã µÃ Ã ²Ã ¿Ã »Ã ¹Ã ¬ Ã £Ã Ã Ã »Ã ¯Ã ´Ã ±Ã  (Konservolia Stylidas), registered under Commission Regulation (EC) No 1263/96 (2). (2) The application concerns the amendment to the specification under the headings Description and Method of Production, and specifically to add an additional commercial type, the pitted olive. (3) The Commission has examined the amendment in question and decided that it is justified. Since in accordance with Article 53(2) of Regulation (EU) No 1151/2012 this concerns a minor amendment, the Commission may adopt it without using the procedure set out in Articles 50 to 52 of that Regulation, HAS ADOPTED THIS REGULATION: Article 1 The specification for the protected designation of origin Ã Ã ¿Ã ½Ã Ã µÃ Ã ²Ã ¿Ã »Ã ¹Ã ¬ Ã £Ã Ã Ã »Ã ¯Ã ´Ã ±Ã  (Konservolia Stylidas) is hereby amended in accordance with Annex I to this Regulation. Article 2 The consolidated single document setting out the main points of the specification is set out in Annex II to this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 November 2013. For the Commission, On behalf of the President, Dacian CIOLOÃ Member of the Commission (1) OJ L 343, 14.12.2012, p. 1. (2) OJ L 163, 2.7.1996, p. 19. ANNEX I The following amendment to the specification for the protected designation of origin Ã Ã ¿Ã ½Ã Ã µÃ Ã ²Ã ¿Ã »Ã ¹Ã ¬ Ã £Ã Ã Ã »Ã ¯Ã ´Ã ±Ã  (Konservolia Stylidas) have been approved: (1) Description of product: The description has been amended to include whole pitted olives in the Konservolia Stylidas product range. Market requirements and changing consumer habits have led to the need to diversify the commercial types available on the market. The characteristics of the pitted olives (taste, colour, smell) do not differ in any way from those of Konservolia Stylidas whole olives, as the pitting takes place once the olive has acquired its final organoleptic characteristics, and therefore the link with the products geographical area does not change. Furthermore, the composition of the brine, which can generally change a products taste, is also exactly the same for the whole olives and the pitted ones. (2) Method of Production: This section has been amended to include the pitting of the olives. The whole pitted olives are Konservolia Stylidas olives, mainly green, that have been fermented, so that the product already has its final physical, chemical and organoleptic characteristics. The pit is removed using special pitting machines, always through the major axis of the fruit (it is not possible to remove an olive pit through the short axis). The olives are then placed in a 7-9 % brine solution, exactly like Konservolia Stylidas whole olives. This procedure does not alter the physical, chemical or organoleptic characteristics of Konservolia Stylidas. ANNEX II Consolidated single document Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1) Ã Ã Ã Ã £Ã Ã ¡Ã Ã Ã ÃÃ  Ã £Ã ¤Ã ¥Ã ÃÃ Ã Ã £ (KONSERVOLIA STYLIDAS) EC No: EL-PDO-0117-0345-01.01.2012 PGI ( ) PDO (X) 1. Name Ã Ã ¿Ã ½Ã Ã µÃ Ã ²Ã ¿Ã »Ã ¹Ã ¬ Ã £Ã Ã Ã »Ã ¯Ã ´Ã ±Ã  (Konservolia Stylidas) 2. Member State or Third Country Greece 3. Description of the agricultural product or foodstuff 3.1. Type of product Class 1.6. Fruit, vegetables and cereals, fresh or processed 3.2. Description of product to which the name in (1) applies These are table olives obtained from the Konservolia variety, whole or whole pitted. The product has a fruity taste and firm flesh that is easily removed from the pit and keeps well. The black olives are black to inky in colour, whilst the green olives are green to straw yellow. The average weight of the fruit is 7 g. The ratio of pit to fruit is 6 to 1. The olive must not be damaged by olive fly, show signs of bruising or contain impurities. The olives are size-graded as follows, in accordance with the international standard: Trade name Number of olives per kilogram Super Super Mammoth 70-90 Super Mammoth 91-100 Mammoth 101-110 Super Colossal 111-120 Colossal 121-140 Giants 141-160 Extra Jumbo 161-180 Jumbo 181-200 Extra Large 201-230 Large 231-260 Superior 261-290 Brilliants 291-320 Fine 321-350 Bullets 351-380 3.3. Raw materials (for processed products only)  3.4. Feed (for products of animal origin only)  3.5. Specific steps in production that must take place in the defined geographical area Konservolia Stylidas must be grown and processed within the defined geographical area. 3.6. Specific rules concerning slicing, grating, packaging, etc.  3.7. Specific rules concerning labelling  4. Concise definition of the geographical area The production area is the area within the administrative boundaries of the Communities of Glifa, Vathikilo, Pelasgia, Mili, Spartia, Achladi, Raches, Paleokerasia, Achinos, Karavomilos, Anidro, Neraida, Stylida, Avlaki, Agia Marina, Limogardi and Longitsi in Fthiotida Province in the Prefecture of Fthiotida. 5. Link with the geographical area 5.1. Specificity of the geographical area The climate in Fthiotida Prefecture is mild Mediterranean. The meteorological data for the last five years are as follows: Average temperature: 16,5 °C Relative humidity: 65-70 % Rainfall: 589 millimetres/year Sunshine: 210 hours/month The soil is predominantly sandy clay, in flat or sloping areas. 5.2. Specificity of the product The product has a fruity taste and firm flesh that is easily removed from the pit and keeps well. The black olives are black to inky in colour, whilst the green olives are green to straw yellow. Their excellent physical, chemical and organoleptic characteristics have made Stylida table olives well-known on the Greek and international market. They have won a number of awards at Greek and international fairs. 5.3. Causal link between the geographical area and the quality or characteristics of the product (for PDO) or a specific quality, the reputation or other characteristic of the product (for PGI) The variety of olive produced in this geographical area is the Konservolia, which has traditionally been grown in the area since ancient times, and yields the distinctive table olives known for their excellent physical, chemical and organoleptic qualities. Konservolia Stylidas olives are grown in areas of the Fthiotida Prefecture which have mild winters and cool summers. This specific variety of olive has adjusted perfectly to the soil and climate which, in combination with the traditional growing, harvesting and processing methods used, shapes the distinctive characteristics of the final product. Publication reference of the specification (Article 5(7) of Regulation (EC) No 510/2006) http://www.minagric.gr/images/stories/docs/agrotis/POP-PGE/prodiagrafes_konserbopolis_stilidas200313.pdf (1) OJ L 93, 31.3.2006, p. 12. Replaced by Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (OJ L 343, 14.12.2012, p. 1).